NO. 07-01-0354-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL E

                                SEPTEMBER 30, 2002

                        ______________________________


                          REYNALDO ROSAS, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                      _________________________________

           FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2000-433545; HONORABLE JIM BOB DARNELL, JUDGE

                        _______________________________

Before REAVIS and JOHNSON, JJ. and BOYD, S.J.*


                                      DISMISSAL


      Pending before this Court is appellant’s motion to dismiss his appeal. Appellant and

his attorney have both signed the motion representing that appellant wishes to withdraw


      *
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
his notice of appeal and no longer wishes to prosecute the appeal. Tex. R. App. P.

42.2(a). No decision of this Court having been delivered to date, we grant the motion.

Accordingly, the appeal is hereby dismissed and no motion for rehearing will be

entertained and our mandate will issue forthwith.


                                        Don H. Reavis
                                          Justice

Do not publish.




                                           2